Exhibit 10.1

WARRANT TERMINATION AGREEMENT

This WARRANT TERMINATION AGREEMENT (the “Agreement”) is made effective January
            , 2012, by and between Pinnacle Data Systems, Inc., an Ohio
corporation (the “Company”), and             (the “Warrant Holder”). The Warrant
Holder and the Company will be referred to singly as a “Party” and collectively
as the “Parties.”

WHEREAS, on December 20, 2007 the Company granted to Warrant Holder the right to
purchase shares of the Company’s common stock at a purchase price of $3.03 per
share pursuant to Warrant No.             and Warrant No.
            (collectively the “Warrant”), copies of which are attached hereto as
Exhibit A;

WHEREAS, on November 10, 2011 the Company entered into an Agreement and Plan of
Merger by and among the Company, Avnet, Inc., a New York corporation (“Avnet”),
AIR Acquisition Corp., an Ohio corporation and a wholly owned subsidiary of
Avnet (“Merger Sub”), pursuant to which the Company will merge with Merger Sub
and become a wholly-owned subsidiary of Avnet (the “Merger”);

WHEREAS, the consideration to be paid to the Company’s shareholders as a result
of the Merger is $2.40 per share (the “Merger Consideration”); and

WHEREAS, it is a condition to the closing of the Merger that the Company and
Warrant Holder terminate the Warrant on the closing date of the Merger (the
“Effective Date”), on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements set forth in this Agreement, it is hereby agreed as follows:

1. Consideration. The Warrant Holder acknowledges that it is a shareholder in
the Company and, as a result, will receive benefit from the closing of the
Merger, including in the form of the Merger Consideration, and such benefit
constitutes full and fair consideration for the termination of the Warrant and
Warrant Holder’s other agreements set forth in this Agreement.

2. Termination of Warrant. It is agreed and acknowledged that as of the
Effective Date, the Warrant shall be terminated in full and rendered null and
void, and all past, current, or future obligations of the Parties under the
Warrant shall be extinguished, except as otherwise expressly set forth in this
Agreement. The Warrant Holder will return the original of the Warrant for
cancellation by the Company on the Effective Date. The Warrant Holder
acknowledges and agrees that as of the Effective Date, it shall have no
surviving right, title or interest in or to the Warrant, any shares purchasable
thereunder or any other option, warrant, right or interest to acquire any equity
of the Company.

3. Release, Waiver and Covenant Not to Sue. In consideration of the mutual
covenants and agreements contained in this Agreement, each Party hereby
releases, waives and forever discharges the other Party and each of its
affiliates and their respective members, shareholders, officers, directors, and
employees (collectively, “Representatives”), from any and every action, cause of
action, complaint, claim, demand, administrative charge, legal right,



--------------------------------------------------------------------------------

compensation obligation, damages (including exemplary or punitive damages),
benefits, liability, costs and/or expenses (including attorneys’ fees), that
such party has, may have, or may be entitled to against the other party, whether
legal, equitable or administrative, whether known or unknown, whether past,
current or future, which arise directly or indirectly out of, or are related in
any way to, the Warrant. This Agreement is intended as a general release,
representing a full and complete disposition and satisfaction of the Parties’
real or alleged legal obligations to each other relating to, arising from or
connected with the Warrant.

4. Acknowledgments. The Warrant Holder agrees that this Agreement shall
constitute notice of the potential merger or consolidation of the Company
pursuant to Section 9 of the Warrant and Warrant Holder hereby acknowledges that
it elects not to exercise the Warrant.

5. Representations and Warranties. The Warrant Holder represents and warrants
that (a) it has not exercised or purported to exercise the Warrant in whole or
in part to purchase any shares of the Company’s common stock, (b) it is the sole
owner and holder of the Warrant, and has not assigned, transferred, sold,
pledged, conveyed or otherwise disposed of (or attempted any of the foregoing
with respect to) the Warrant or any shares purchasable thereunder and (c) has
the power and authority to execute and deliver this Agreement.

6. Entire Agreement. This Agreement contains and comprises the entire agreement
and understanding between the Parties, that no other representation, promise,
covenant or agreement of any kind whatsoever has been made to cause any Party to
execute this Agreement, and that all agreements and understandings between the
Parties are embodied and expressed herein. The Parties also agree that the terms
of this Agreement shall not be amended or changed except in writing and signed
by a duly authorized representative of each Party. The Parties further agree
that this Agreement shall be binding on and inure to the benefit of each Party,
their successors and assigns.

7. Automatic Termination of Agreement. In the event of any termination of the
Merger Agreement pursuant to the terms thereof without the Merger being closed,
this Agreement shall automatically become null and void and of no further force
or effect.

8. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and assigns.

9. Third-Party Beneficiaries. Except as expressly provided, no provision of this
Agreement is intended to, and no provision of this Agreement shall, confer upon
any party other than the Parties (and their successors and assigns, if any) any
rights or remedies under this Agreement. This Agreement is made, in part, in
order to enable the shareholders of the Company to induce Avnet and Merger Sub
to close under the Merger Agreement and Avnet and Merger Sub shall be intended
third party beneficiaries of this Agreement.

 

2



--------------------------------------------------------------------------------

10. Governing Law. This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Ohio without giving effect to
any choice or conflict of law provisions or rule (whether of the State of Ohio
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Ohio.

11. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
but one and the same instrument. Facsimile signatures shall be treated as
originals for all purposes.

[signatures appear on the following page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

COMPANY:   WARRANT HOLDER:

PINNACLE DATA SYSTEMS, INC.

    an Ohio corporation

 

 

John D. Bair, President and CEO            

 

 

Signature

 

 

Print Name



--------------------------------------------------------------------------------

EXHIBIT A

WARRANT TO PURCHASE COMMON STOCK

[see attached]